Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 02, 2019

The Court of Appeals hereby passes the following order:

A20D0075. MECCO MCKINNEY v. VANCE LAUGHLIN, WARDEN.

      Following a jury trial where he was represented by counsel, Mecco McKinney
was convicted of two counts of felony murder, among other offenses. McKinney
filed an application for writ of habeas corpus, which the trial court denied on August
12, 2013. On September 11, 2019, McKinney filed the instant application for
discretionary review of the judgment.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of felony murder, jurisdiction over this application appears to
be proper in the Supreme Court. See OCGA § 16-5-1 (c); Neal v. State, 290 Ga. 563,
572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton,
253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon conviction of murder”); accord Saxton v. Coastal Dialysis & Med. Clinic, Inc.,
267 Ga. 177, 178 (476 SE2d 587) (1996) (the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction). Additionally, the Supreme
Court has exclusive appellate jurisdiction over all cases involving habeas corpus. See
Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4). Accordingly, this application is hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.